EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Wiggins on 2 August 2021.

The application has been amended as follows:
	On page 24, paragraph [00121] of the Specification, the second sentence has been amended as follows: The seeds were deposited and accepted with the ATCC on March 15, 2019, under the terms of the Budapest treaty and were taken from a repository maintained by Phytogen Seed Company since before the filing date of this application.
Applicant’s/Assignee’s response to the request for information under 37 CFR § 1.105 is acknowledged.  The Examiner considers said response as fully responsive to the requirement.
Applicant’s representative approved the amendment to the Specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663